 1

 2

 3

 4

 5

 6

 7                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON
 8                            AT SEATTLE

 9

10       MADIHA MINER,                      CASE NO. C19-0821JLR

11                       Plaintiff,         MINUTE ORDER
                                            CONSOLIDATING CASES
12            v.

13       SOCIAL SECURITY
         ADMINISTRATION,
14
                         Defendant.
15       MADIHA MINER,                      CASE NO. C19-0822JLR
16                       Plaintiff,
17            v.
18       KING COUNTY HOUSING
         AUTHORITY SECTION 8,
19
                         Defendant.
20

21

22

     MINUTE ORDER CONSOLIDATING CASES - 1
 1         The following minute order is made by the direction of the court, the Honorable

 2 James L. Robart:

 3         The above-captioned cases are hereby consolidated. All future pleadings related

 4 to either of the above entitled matters shall bear the consolidated caption of this order and

 5 shall be filed solely in case number C19-0821JLR.

 6         Filed and entered this 9th day of July, 2019.

 7

 8                                                   WILLIAM M. MCCOOL
                                                     Clerk of Court
 9
                                                     s/Ashliegh Drecktrah
10                                                   Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21

22

     MINUTE ORDER CONSOLIDATING CASES - 2
